Auwrnv.       TEXAS         78711



                                  October     8,   1975



 The Honorable      Lynn Cooksey                            Opinion   No.   H- 711
 Criminal   District   Attorney
 Bowie. County                                              Re:    Whether    there is an office  of
,412 Texas   Boulevard                                      District   Attorney    for the Fifth Judicial
 Texarkana,    Texas     75501          ”                   District.

Dear   Mr.   Cooksey:

      You request     our opinion on whether      a recent     amendment      to article    322,
V.T.C.S.,       has the effect of creating    the office    of District  Attorney     for the Fifth
Judicial   District.     This office  was expressly     abolished     as of January      1, 1969,
o~,n t h Ed creation   of the office  of Criminal    District   Attorney    for Bowie County
by section    8 of article   326 k-58,   V. T. C. S.

      The amendatory       Act in question     is Senate Bill No.   574,  Acts  1975,   64th
Leg.,   ch. 378,    p. 983.    The  title  to this  Act states only  that it is “An   Act
amending    Article   322,  Revised     Civil Statutes  of Texas,   1925,   as amended.      .     .   . ”

      Article   322,   V. T. C. S.,     provides  for the election     of a District    Attorney    in
44 numbered      judicial    districts   and for the election    of a Criminal      District   Attorney
in several    named    counties.       The 1975 amendment       republished     the entire article
but the only change        consisted    of the deletion  of the name of Harris         County from
the list of counties      which are to elect a Criminal       ‘District   Attorney.

       The paramount      rule in construing     a statute   is to ascertain     and give effect to
the intention   of the Legislature.        Dolan v. Walker,       49 S.W.2d 695,     697 (Tex. Sup.
1932).    The issue here is whether         the Legislature,      by re-enacting      and publishing
at length the entire article      amended     pursuant    to the requirements        of article    3,
section   36 of the Texas     Constitutionintended       to re-establish      an office which has
been expressly     abolished    by another     statute,   thereby    impliedly   repealing      section
8 of article   326 k-58,     V. T. C. S.

     The only legislative   intent discernible    from the title and actual change made
by the 1.975 amendment    of article  322,   V. T. C-S., is an intent to delete   Harris
County from the list of counties     which are to elect Criminal    District  Attorneys.




                                            p. 3062
The    Honorable   Lynn   Cooksey    : page   2    (H-711)




Repeals    by implication    are never favored       and the Legislature     is presumed     to know
of an existing     law on the same     subject,    and when the later    act is silent   as to the
older law,    in this case section      8 of article   326 k-58,   V. T. C. S. , the presumption
is that its continued     operation    was intended,     unless  thev present   a contradiction
so positive    that the purpose     of repeal   is manifest.     Cole v. State ex rel Cobolini,
170 S.W. 1036,    1037 (Tex. Sup. 1914).

       In our opinion,     the Legislature     did not intend to re-establish       the office   of
District   Attorney    of the Fifth Judicial     District   by its amendment       of article   322
and the reference      to that nonexistent      office  was inadvertent.       See Attorney    General
Opinion H-687(     1975).     The express     abolition   of the office by sxion        8 of article
326 k~-58,    V. T. C. S.,    is the clearest     evidence    of the Legislature’s     intent on the
subject   and must prevail.         53 Tex. Jur. 2d Statutes      $ 161.

                                       SUMMARY

                            There   is no office   of District       Attorney
                       in the Fifth Judicial    District.

                                              Xery     truly     yours,




                                              Attorney         General    of   Texas

APPROVED:




Opinion    Committee

jad:




                                         p. 3063